DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office interprets the term “protrusion” in accordance with the Applicant’s specification to mean “to jut out from, thrust forward, or thrust outward from the surrounding surface”. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joeseph Su on 09/7/2022.
The application has been amended as follows: 

1. (currently amended) A polishing pad, comprising: 
	a polishing layer comprising a polishing surface and a back surface having at least one protrusion; and 
	at least one detection window disposed at a location corresponding to the at least one protrusion in the polishing layer, wherein the at least one protrusion surrounds the at least one detection window, wherein a material of the at least one detection window is transparent polymer, a top surface of the at least one detection window and the polishing surface of the polishing layer are coplanar, and a bottom surface of the at least one detection window and a bottom surface of the protrusion are coplanar;
	wherein a thickness of the detection window is t1, a thickness corresponding to a region outside the at least one protrusion in the polishing layer is t2, a thickness of the at least one protrusion is t3, and t1=t2+t3.  

2. (original) The polishing pad of claim 1, wherein the polishing layer and a side surface of the at least one detection window are integrally bonded to each other.  

3. (original) The polishing pad of claim 1, wherein the at least one detection window includes a plurality of detection windows, the at least one protrusion includes a plurality of protrusions, and the plurality of protrusions respectively surround the plurality of detection windows.  

4. (original) The polishing pad of claim 1, wherein the at least one detection window includes a plurality of detection windows, the at least one protrusion is a single protrusion, and the single protrusion surrounds the plurality of detection windows.  

5. (original) The polishing pad of claim 4, wherein the single protrusion is distributed in a strip shape along a diameter direction of the polishing layer or distributed in a ring shape along a circumferential direction of the polishing layer.  

6. (canceled) 

7. (currently amended) The polishing pad of claim [[6]]1, wherein tl is between 110% and 200% of t2.  

8. (canceled)  

9. (original) The polishing pad of claim 1, wherein the at least one detection window and the at least one protrusion have a same shape.  

10. (original) The polishing pad of claim 1, wherein a shape of the at least one detection window is spindle, and a shape of the at least one protrusion is elliptical.  

11. (original) The polishing pad of claim 1, wherein a long-axis direction of the at least one detection window is disposed in a radius direction of the polishing layer.  

12. (original)  The polishing pad of claim 1, further comprising: a base layer located below the polishing layer in a region outside the at least one protrusion.

13. (original) The polishing pad of claim 12, wherein a spacing d is between the base layer and the at least one detection window, and d is between 1 mm and 10 mm.  

14. (currently amended) The polishing pad of claim 12, wherein

15. (currently amended) The polishing pad of claim 12, wherein 

16. (original) The polishing pad of claim 12, wherein a bonding interface between the detection window and the polishing layer is extended between an upper surface and a lower surface of the base layer.  

17. (currently amended) A manufacturing method of a polishing pad, comprising: forming at least one detection window in a polishing material layer; and removing a portion of the polishing material layer to form a polishing layer, wherein the polishing layer comprises a polishing surface and a back surface having at least one protrusion, the detection window is disposed at a location corresponding to the at least one protrusion in the polishing layer, and the at least one protrusion surrounds the at least one detection window, wherein a material of the at least one detection window is transparent polymer, a top surface of the at least one detection window and the polishing surface of the polishing layer are coplanar, and a bottom surface of the at least one detection window and a bottom surface of the protrusion are coplanar; wherein a thickness of the detection window is t1, a thickness corresponding to a region outside the at least one protrusion in the polishing layer is t2, a thickness of the at least one protrusion is t3, and t1=t2+t3.  

18. (original) The manufacturing method of the polishing pad of claim 17, wherein the polishing layer and a side surface of the at least one detection window are integrally bonded to each other.  

19. (original) The manufacturing method of the polishing pad of claim 17, wherein the at least one detection window includes a plurality of detection windows, the at least one protrusion includes a plurality of protrusions, and the plurality of protrusions respectively surround the plurality of detection windows.  

20. (original) The manufacturing method of the polishing pad of claim 17, wherein 4Customer No.: 31561Docket No.: 70231-US-PAApplication No.: 16/109,675the at least one detection window includes a plurality of detection windows, the at least one protrusion is a single protrusion, and the single protrusion surrounds the plurality of detection windows.  

21. (original) The manufacturing method of the polishing pad of claim 20, wherein the single protrusion is distributed in a strip shape along a diameter direction of the polishing layer or distributed in a ring shape along a circumferential direction of the polishing layer.  

22. (original) The manufacturing method of the polishing pad of claim 17, further comprising: forming a base layer below the polishing layer in a region outside the at least one protrusion.  

23. (original) The manufacturing method of the polishing pad of claim 22, wherein a spacing d is between the base layer and the at least one detection window, and d is between 1 mm and 10 mm.  

24. (cancelled)  

25. (original) The manufacturing method of the polishing pad of claim 17, wherein a method of forming the at least one detection window in the polishing material layer comprises: forming at least one detection window opening in the polishing material layer; and forming the at least one detection window in the at least one detection window opening.  

26-32. (cancelled)  
  
33. (original) A polishing method suitable for polishing an object, the polishing method comprising:5Customer No.: 31561Docket No.: 70231-US-PA Application No.: 16/109,675providing the polishing pad of claims 1; applying a pressure to the object to press the object on the polishing pad; and applying a relative motion between the object and the polishing pad.

Reasons for Allowance
Claims 1-5, 7, 9-23, 25 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims  1 (currently amended) and 17 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein a thickness of the detection window is t1, a thickness corresponding to a region outside the at least one protrusion in the polishing layer is t2, a thickness of the at least one protrusion is t3, and t1=t2+t3” together in combination with the rest of the limitations in the independent claim. Such that per the interpretation of the term “protrusion”, the protrusion must jut out from the bottom surface of the polishing layer at a thickness. 
	Claim(s) 2-5, 7, 9-16 and 33 are allowed as being dependent on claim 1.
	Claim(s) 18-23 and 25 are allowed as being dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosaka et al (US PGPGUB No. 2005/0245171) teaches a detection window in a polishing pad having an elliptical and/or spiral shape, but does not teach the thickness of the detection window is equal to the thickness of the region outside the polishing layer plus the thickness of the protrusion. Newell (US PGPUB No. 2011/0183579) teaches a polishing pad having a detection window and a back surface of the polishing layer having a region that juts forward from a base layer surface, but does not teach a protrusion having a thickness such that Newell does not teach the thickness of the detection window is equal to the thickness of the region outside the polishing layer plus the thickness of the protrusion. Qian et al (US Patent No. 9,259,820) teaches a polishing pad having a detection window, but does not teach the thickness of the detection window is equal to the thickness of the region outside the polishing layer plus the thickness of the protrusion. Lehuu et al (US Patent No. 11,154,959) teaches a polishing pad having a protrusion into a base layer and an opening in the polishing pad, but does not teach the thickness of the detection window is equal to the thickness of the region outside the polishing layer plus the thickness of the protrusion. Lefevre et al (US Patent No. 9,868,185) teaches a polishing pad having a detection window that extends down into the base layer, and a protrusion extending into the polishing window, and teaches the window having a snap feature that engages with the bottom surface of the protrusion and extends past the protrusion into the base layer, but does not teach the thickness of the detection window is equal to the thickness of the region outside the polishing layer plus the thickness of the protrusion. Where it would be unobvious to modify Lefevre to make the surface level because this would destroy the snap feature of the window and would destroy the primary function of Lefevre.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723